Owen, J.
Sec. 1636 — 49, Stats., provides that no person under the age of sixteen years, unless accompanied by a parent, guardian, or other adult person, and no intoxicated person, shall operate, ride, or drive any automobile, motorcycle, or other similar motor vehicle, along or upon any public highway of this state, and sec. 1636 — 54 prescribes a fine for violation of such provisions, and a fine or imprisonment, or both, for a second violation thereof. It is contended by appellant that because the plaintiff was operating the automobile on a public street in violation of this statutory provision he cannot recover in this action, upon the authority of such cases as Pizzo v. Wiemann, 149 Wis. 235, 134 N. W. 899, and Pinoza v. Northern C. Co. 152 Wis. 473, 140 N. W. 84. The circuit court ruled that in ordey to prevent recovery by the plaintiff in this action some causal relation between the violation of the statute and the collision must appear. This identical statute was under consideration by this court in Steinkrause v. Eckstein, 170 Wis. 487, 175 N. W. 988, where it was held that in order to prevent a recovery by a passenger in an automobile driven by an intoxicated person there must appear some causal connection between the violation of the statute prohibiting an intoxicated person from driving an automobile and the accident. If this be true where the driver of the automobile is intoxicated, what process of reasoning can justify a contrary ruling where the driver of the automobile is under the age prescribed by statute ? If causal relation between the intoxication of the driver and the happening of the accident be necessary to prevent recovery in one case, how can the youth of the driver without such causal relation prevent recovery in the other ? The driving of an automobile by one intoxicated and by one under sixteen years of age is prohibited not only by the same section but the identical sentence of the statute. In the instant case the jury found that the plaintiff was guilty of no negligence contributing to the accident. The case is therefore ruled by Steinkrause v. *622Eckstein, supra, where all of the questions raised by appellant are discussed and disposed of, making further discussion here a work of superfluity.
By the Court. — Judgment affirmed.